 1

 2

 3

 4

 5
                             UNITED STATES DISTRICT COURT
 6
                            WESTERN DISTRICT OF WASHINGTON
 7                                    AT SEATTLE

 8   ZAKEE SHAKIR,
 9                            Plaintiff,                Case No. C18-1333 RSL

10          v.                                          ORDER DENYING PLAINTIFF’S
                                                        MOTION TO ALTER OR AMEND
11                                                      JUDGMENT
     RICHARD ADAMS, et al.,
12
                              Defendants.
13

14          This matter comes before the Court on plaintiff’s “Motion to Alter or Amend
15   Judgment”. Dkt. #53. On June 18, 2019, judgment was entered in the above-captioned
16
     matter against plaintiff and in favor of defendants. Dkt. #51. Plaintiff filed a timely
17
     motion to amend judgment under Fed. R. Civ. P. 59(e) asserting that the Court erred by
18
     (1) failing to construe plaintiff’s pro se pleadings liberally and (2) finding that abstention
19
     was appropriate due to a parallel, pending state criminal proceedings against the plaintiff.
20
     Dkt. #53.
21
            Reconsideration under Rule 59 is available if the moving party presents (1) newly
22
     discovered evidence or new law, (2) shows that the prior ruling is manifestly unjust, or
23
     (3) establishes that the Court clearly erred. Sch. Dist. No. 1J v. ACandS, Inc., 5 F.3d

     ORDER DENYING PLAINTIFF’S MOTION TO
     ALTER OR AMEND JUDGMENT - 1
 1   1255, 1263 (9th Cir. 1993). With respect to plaintiff’s first argument, plaintiff argues that

 2   the Court failed to hold his complaint to less stringent standards by not advising him that
 3   if he failed to comply with defendants’ discovery requests discovery would be stayed and
 4
     plaintiff would not have the opportunity to collect discovery sufficient to overcome
 5
     defendants’ motion for summary judgment. Dkt. #53. Plaintiff correctly points out that,
 6
     “where the petitioner is pro se, particularly in civil rights cases, [the Court must] construe
 7
     the pleadings liberally and [] afford the petitioner the benefit of any doubt.” Hebbe v.
 8
     Pliler, 627 F.3d 338, 342 (9th Cir. 2010) (quoting Bretz v. Kelman, 773 F.2d 1026, 1027
 9
     n. 1 (9th Cir.1985) (en banc)). Nonetheless, no construction of plaintiff’s pleadings,
10

11
     liberal or otherwise, suggests any facts that negate the applicability of the Younger

12   abstention doctrine. Plaintiff’s current motion states that there remains at least one charge

13   pending against him in an “on-going state action.” Dkt. #53. Plaintiff has the burden to

14   establish new facts that contravene Younger’s applicability in this case, and he has not

15   met that burden.
16          For all of the foregoing reasons, reconsideration is not appropriate, and plaintiff’s
17
     motion to alter or amend the judgment is DENIED.
18

19
            Dated this 22nd day of July, 2019.
20

21                                                     A
                                                       ROBERT S. LASNIK
22                                                     United States District Judge

23



     ORDER DENYING PLAINTIFF’S MOTION TO
     ALTER OR AMEND JUDGMENT - 2
